Citation Nr: 1428217	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969; from May 1974 to December 1977; from March 1985 to August 1985; and from May 1988 to August 1994.    

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

Results of audiometric testing performed during August 2009 and April 2013 VA audiological examinations reveal that the Veteran has had no more than level II hearing loss in either the right ear or the left ear during the pendency of his appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The also letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of VA examination reports and the assertions of the Veteran.   No further RO action, prior to appellate consideration of any of the claim is required.  

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hearing loss has not varied significantly during the appeal period.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.


In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).  

Service connection for right ear hearing loss was granted by a November 2002 rating decision.  A noncompensable rating was assigned effective December 9, 1999.  In a June 2009 decision, the RO granted service connection for left ear hearing loss effective December 9, 1999.  The RO then assigned a noncompensable rating to the bilateral hearing loss under Diagnostic Code 6100. The Veteran contends that his hearing loss constitutes a higher (compensable) disability rating.


At an August 2009 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
20
20
65
80
LEFT
20
15
45
60

The average puretone thresholds were 46.25 decibels, right ear, and 35 decibels, left ear.  Speech audiometry revealed that speech recognition was 84 percent in the right ear and 88 percent in the left ear.  The diagnoses were normal to severe sensorineural hearing loss in the right ear and normal to moderately severe hearing loss in the left ear.  The examiner commented that the hearing loss had significant effects on the Veteran's occupation.  The examiner noted that the Veteran reported that he had a hard time hearing on the phone and understanding conversations.  The Veteran also indicated that he had to ask people to repeat things and that he would misunderstand words and would have trouble understanding the meaning of conversations. 

At a February 2013 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 20
35
60
75
LEFT
15
30
60
70

The average puretone thresholds were 47.5 decibels, right ear, and 43.75 decibels, left ear.  Speech audiometry revealed that speech recognition was 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss did impact the conditions of his ordinary life, including his ability to work.  The Veteran reported difficulty talking on the telephone, noting that he had trouble hearing the other party and would miss things said.  He indicated that he often misunderstood what people said and that they would get irritated with him when he asked them to repeat themselves.   

At an April 2013 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
80
LEFT
20
25
60
70

The average puretone thresholds were 46 decibels, right ear, and 44 decibels, left ear.  Speech audiometry revealed that speech recognition was 50 percent in the right ear and 54 percent in the left ear.  The examiner found that these speech discrimination scores were not an accurate reflection of the Veteran's speech recognition ability, however.   The examiner noted that the Veteran exhibited language difficulties, cognitive difficulties and inconsistent scoring that made combined use of the puretone average and speech discrimination scores inappropriate.  The diagnosis was bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

The Veteran has not exhibited an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the pertinent rating criteria to the August 2009 VA audiological examination findings, the Veteran was shown to have level  II hearing in the right ear and level II hearing in the left ear.  Such hearing levels warrant assignment of a noncompensable rating.  Also, applying the criteria to the February 2013 VA examination findings, the Veteran was shown to have level II hearing in the right ear and level I hearing in the left ear, thus also warranting assignment of a noncompensable rating.  Similarly, applying the criteria to the April 2013 VA examination findings (considering puretone thresholds only), the Veteran was shown to have level II hearing in both ears, thus warranting assignment of a noncompensable rating.  (Given that the April 2013 VA examiner specifically found that the Veteran's April 2013 speech discrimination scores were not an accurate reflection of his speech recognition ability, noting that the Veteran exhibited language difficulties, cognitive difficulties and inconsistent scoring and given that there is no evidence of record tending to indicate that these scores did accurately reflect his level of speech recognition, the Board finds it appropriate to discount them for rating purposes).  Additionally, there are no other audiological findings of record showing more severe hearing loss.  Accordingly, there is no schedular basis for assigning a compensable rating for the Veteran's bilateral hearing loss at any time during the appeal period.  38 C.F.R. § 4.85.  

The Board has also considered whether referral for extraschedular consideration is indicated.   The threshold factor for extraschedular consideration is a finding on part of VA that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this particular Veteran's case, the Board recognizes and has considered his complaints of difficulty hearing on the phone and understanding conversations.  The schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability, however.  This disability is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiologic testing and speech recognition testing.  

Also, the fact that there may be occupational impact (as found by the August 2009 and February 2013 VA examiners but not by the April 2013 VA examiner) does not render the rating schedule inadequate to evaluate the level of disability.  See 38 C.F.R. § 4.1.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).   
 

ORDER

A compensable rating for bilateral hearing loss is denied.    




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


